Title: To Thomas Jefferson from Charles Goodwin, 30 April 1801
From: Goodwin, Charles
To: Jefferson, Thomas



Sir
Silver Bluff, Barnewell District So Carolina,April 30th 1801.

The conversations of Mr Allston who has lately returned from the northward, & of Mr Charles Pinckney who has since him returned, seem to render it certain that Mr Cochran the present Marshall is to be removed. The circumstance of his being an eastern man, & the dupe of eastern policy, made us hope, as soon as we should be blessed by your exhaltation to the dignified office which is now dignified by you Sir, that a factious wrong headed youngster would no longer be continued in the important office of Marshall, where he has unremittingly  checked the free course of justice by his partial selection of jurymen—our hopes are to be realized as we learn from Mr Pinckney; & many of my partial friends having expressed a wish that I would offer myself for the office of Marshall, I take the liberty of notifying to you that my services are at your disposal. If however, Sir, any other gentleman has been thought of by yourself, I entreat that I may not interfere with him, & that you will be assured that the prefference of any other gentleman will not occasion the least abatement of the homage I owe you, & of the veneration inspired by your virtues. As my friend Judge Ramsay is going down the country to preside in the circuit spring court, I shall solicit him to take charge of this letter, & as there are strong reasons for believing that a letter addressed to yourself would be opened at the Charleston post office, by Mr Bacoat the post Master, I shall request Judge Ramsay to deposit this at the Savannah post office (as he will return by Savannah) & will also take the precaution of putting it under cover to the postmaster general. I have the pleasure to inform you, good & great Sir, that your being called to preside over the people of America has given infinite delight in this district, & we all rely with confidence on a republican & at the same time energetic administration of the government. That you may live long, & throughout life enjoy all those blessings which we are permitted to enjoy here is the fervent prayer of
Yr devoted fellow Citizen

Charles Goodwin

